Holmes, J.
The fact that the officer had a document with him when he made the arrest was matter in pais, and ordinarily would be testified to, as it was in this case, by words identifying the instrument. If the identification of it by paroi as a capias, and the implication that it ran against the defendant, in extreme strictness, could have been objected to as reciting the contents of the writ, no such objection was taken, and the case could not be taken from the jury at a later stage because the capias was not produced. Niles v. Patch, 13 Gray, 254, 259.

Exceptions overruled.